DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 10 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goida (US 2017/0320725 A1).
Regarding independent claim 1, Goida discloses a method of encapsulating a flexible electronic device, comprising: 
providing a mold shell 10 (“housing”- ¶0038) made from a first encapsulation material (i.e. “molding material”- ¶0038) (see Fig. 2A); 
disposing a portion of the flexible electronic device 3 (“die”- ¶0044, which is “flexible” to some extent since it is able to withstand stress, such as vibrations- ¶0031) inside the mold shell 10 (see Fig. 2D); 

curing the encapsulant 8 inside the mold shell 10 such that the encapsulant 8 bonds to the mold shell 10 and the flexible electronic device 3 forming an encapsulated flexible electronic device comprising the cured encapsulant 8, the mold shell 10, and the flexible electronic device 3 (¶0050) (see Fig. 2F).
Regarding claim 2, Goida discloses wherein the mold shell 10 comprises a cavity 20 (“cavity”- ¶0038) disposed in a first surface (i.e., the topmost surface of component 10) of the mold shell 10 and extending a dimension into the mold shell 10 without passing through the mold shell 10, and wherein disposing the portion of the flexible electronic device 3 inside the mold shell 10 comprises arranging the flexible electronic device 3 inside the cavity 20 of the mold shell 10 (see Fig. 2D).
Regarding claim 3, Goida discloses wherein prior to arranging the flexible electronic device 3 inside the cavity 20 of the mold shell 10 the method further comprises: 
dispensing an amount of the encapsulant 12 (“adhesive”- ¶0027) into the cavity 20 completely covering an internal surface (i.e., specifically the bottom surface of cavity 20 in direct contact with component 12) of the cavity 20 offset the dimension from the first surface of the mold shell 10 (See Fig. 2F).
Regarding claim 6, Goida discloses wherein prior to curing the encapsulant inside the mold shell the method further comprises: 

Regarding claim 7, Goida discloses wherein curing the encapsulant 8 bonds the cover 15 to the encapsulant 8 and the first surface of the mold shell 10, since the encapsulant 8 is in direct contact with cover 15 (see Fig. 2F) and thus when the encapsulant 8 hardens during the curing process the encapsulant 8 will physically attach and bond itself to some degree to cover 15.
Regarding claim 10, Goida discloses wherein the encapsulant 8, once cured, forms an integral and unremovable portion of the encapsulated flexible electronic device, since the encapsulant hardens during the curing process (¶0050).
Regarding independent claim 14, Goida discloses an encapsulated flexible electronic device package prepared by a process, comprising: 
providing a flexible electronic device 3 (“die”- ¶0044, which is “flexible” to some extent since it is able to withstand stress, such as vibrations- ¶0031) (see Fig. 1A); 
providing a mold shell 10 (“housing”- ¶0038) made from an encapsulation material (i.e. “molding material”- ¶0038) (see Fig. 2A); 
disposing a portion of the flexible electronic device 3 inside the mold shell 10 (see Fig. 2A); 
dispensing an encapsulant 8 (“filler material”- ¶0047) made from the encapsulation material in a liquid form (¶0049) into the mold shell 10 around the portion of the flexible electronic device 3; and 

Regarding claim 15, Goida discloses wherein, once the encapsulant 8 is cured, the encapsulated flexible electronic device package is flexible (¶0052).
Note, the recited “the encapsulated flexible electronic device package is... elastically formable around an object” (i.e., function) does not structurally distinguish an apparatus claim from the prior art apparatus. see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather than function).  The only structural limitation that appears to be required for the prior art apparatus to be capable of performing the aforementioned function is having the encapsulated flexible electronic device package to be flexible, which the prior art of  Goida discloses (Goida ¶0052) or in other words, the prior art appears to inherently possess the capability of performing the recited functions.  see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").  It is in this regard that the claim is considered met.
claim 16, Goida discloses wherein the encapsulation material is one of silicone, rubber, thermoplastic polyurethane (TPU), rubber, and room-temperature vulcanizing (RTV) silicone (¶0049).
Allowable Subject Matter
Claims 4-5, 8-9, 11-13 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art of record including Goida, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein after dispensing the amount of the encapsulant into the cavity the method further comprises: curing, at least partially, the amount of the encapsulant dispensed into the cavity, and wherein arranging the flexible electronic device inside the cavity of the mold shell comprises forcing a contact surface of the flexible electronic device into the amount of the encapsulant dispensed into the cavity such that a portion of the amount of the encapsulant displaces around the contact surface of the flexible electronic device”.
Regarding claim 5, the prior art of record including Goida, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein arranging the flexible electronic device inside the cavity of the mold shell comprises: submerging a contact surface of the flexible electronic device in the amount of the encapsulant dispensed into the cavity”.
Regarding claim 8 (which claim 9 depends from), the prior art of record including Goida, either singularly or in combination, does not disclose or suggest the 
Regarding claim 11 (which claims 12-13 depend from), the prior art of record including Goida, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the mold shell is elastically deformable, and wherein prior to disposing the portion of the flexible electronic device inside the mold shell the method further comprises: forming the mold shell around a mandrel such that the mold shell is curved”.
Regarding claim 17 (which claims 18-19 depend from), the prior art of record including Goida, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein prior to disposing the flexible electronic device inside the mold shell the process further comprises: dispensing an amount of the encapsulant into a cavity of the mold shell completely covering an internal surface of the cavity; curing, at least partially, an amount of the encapsulant dispensed into the cavity; and arranging the flexible electronic device inside the cavity by forcing a contact surface of the flexible electronic device into the amount of the encapsulant dispensed into the cavity such that a portion of the amount of the encapsulant displaces around the contact surface of the flexible electronic device”.
Claim 20 is allowed.
Regarding independent claim 20, Goida discloses a method, comprising: 
providing a flexible electronic device 3 (“die”- ¶0044, which is “flexible” to some extent since it is able to withstand stress, such as vibrations- ¶0031) (see Fig. 1A); 

inserting the flexible electronic device 3 inside the cavity 20 of the mold shell 10 (see Fig. 2D); 
dispensing an encapsulant 8 (“filler material”- ¶0047) made from the encapsulation material in a fluid form (¶0049) into the cavity 20 of the mold shell 10 and around the portion of the flexible electronic device 3 (see Fig. 2F); and 
curing the encapsulant 8 inside the mold shell 10 such that the encapsulant 8 bonds to the cavity 20 of the mold shell 10 and the flexible electronic device 3 forming an encapsulated flexible electronic device comprising the cured encapsulant 8, the mold shell 10, and the flexible electronic device 3 (¶0050) (see Fig. 2F).
Goida does not expressly disclose wherein the flexible electronic device is elastically deformable along a length of the flexible electronic device, wherein the mold shell is formed with an arcuate bend shape, the step of forming the flexible electronic device to conform to the arcuate bend shape, and the subsequent steps are performed while the flexible electronic device is formed to conform to the arcuate bend shape to form the encapsulated flexible electronic device with the arcuate bend shape.
Thus, regarding independent claim 20, the claim is allowed, because the prior art of record including Goida, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “providing a flexible electronic device that is elastically deformable along a length of the flexible electronic device”, “providing a mold shell formed with an arcuate bend shape”, “forming the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (US 2016/0056091 A1), which discloses a flexible encapsulated semiconductor device package with a curved bend shape.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAY C CHANG/Primary Examiner, Art Unit 2895